Citation Nr: 1032712	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  04-09 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial evaluation in excess of 40 percent for 
diabetes mellitus, from April 8, 2004.


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The Veteran had active service from April 1967 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2002 rating decision of the Phoenix, 
Arizona Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted service connection for diabetes 
mellitus, type II and established an initial 20 percent 
disability evaluation.  This decision also denied the Veteran's 
claim of entitlement to service connection for cataracts.   

In June 2004, the Veteran testified at a Travel Board hearing 
before the undersigned Acting Veterans Law Judge.  A transcript 
of his hearing has been associated with the claims folder.

In a November 2004 decision, the Board denied service connection 
for cataracts and an initial disability evaluation in excess of 
20 percent for diabetes mellitus.

The Veteran appealed the Board's November 2004 decision to the 
United States Court of Appeals for Veterans Claims (Court).  A 
March 2007 Memorandum Decision vacated and remanded the portion 
of the Board's November 2004 decision denying an initial 
disability evaluation in excess of 20 percent for diabetes 
mellitus and denying service connection for cataracts. 

In September 2007, the Board remanded the issues to the RO for 
further evidentiary development.

A March 2009 Decision Review Officer (DRO) decision increased the 
Veteran's diabetes mellitus initial disability evaluation to 40 
percent, effective April 8, 2004. Service connection for 
cataracts remained denied.

In July 2009, the Board again denied higher evaluations for 
diabetes mellitus.  The claim of entitlement to service 
connection for cataracts was remanded for additional development.

In May 2010, the Court granted the parties' Joint Motion for 
Remand.  Therein, the parties agreed that the Veteran did not 
wish to further pursue his claim of entitlement to an initial 
rating in excess of 20 percent for diabetes mellitus for the 
period prior to April 8, 2004.  They requested that the Board's 
determination with respect to the remaining issue, entitlement to 
an evaluation in excess of 40 percent for diabetes mellitus from 
April 8, 2004, be vacated and remanded for further action by the 
Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In the May 2010 Joint Motion, the parties agreed that VA had 
failed to assist the Veteran in not obtaining identified private 
medical records.  Specifically, they pointed to the Veteran's 
report that he had been hospitalized at Banner Baywood Hospital 
twice in 2006.   While the Board acknowledged the Veteran's 
report of having been hospitalized, the records of such 
hospitalization are not associated with the voluminous claims 
file.  

The parties agreed that effective judicial review was precluded 
and that the Veteran was prejudiced in the absence of the 
identified private treatment records.   

In light of the above discussion, additional development is 
required.  Accordingly, the case is REMANDED for the following 
action:

1.  Contact the Veteran and request that he 
complete an appropriate release so that 
records may be obtained for Banner Baywood 
Hospital in 2006.  Upon receipt of the 
Veteran's response, contact the provider 
and request records pertaining to the 
Veteran's treatment in 2006.  All attempts 
to obtain such records should be clearly 
documented in the claims file.  If the 
records cannot be obtained, the Veteran and 
his representative should be so informed 
and provided the opportunity to secure such 
records.

2.  Following completion of the above, the 
RO should review the record and ensure that 
all necessary development has been 
completed.

3.  Then readjudicate the Veteran's claims.  
If the benefits sought on appeal remain 
denied, the Veteran and his representative 
should be issued a supplemental statement 
of the case (SSOC) and given the 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

